Lusk v. State                                                       















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-017-CR

     MICHAEL LEE KEENE,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 87th District Court
Freestone County, Texas
Trial Court # 95-119-CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant Michael Lee Keene pleaded guilty to the offense of retaliation.  See Tex. Penal
Code Ann. § 36.06(a)(1) (Vernon 1994).  In exchange for this plea, the State recommended
deferred adjudication community supervision.  The court sentenced Keene in accordance with the
State’s recommendations.  The State later filed a motion to adjudicate Keene’s deferred
adjudication status.  At the hearing, Keene pleaded true to two of the three allegations in the
motion.  The court granted the State’s motion and sentenced Keene to seven years’ confinement
in the Institutional Division of the Texas Department of Criminal Justice.
      The court granted Keene a new trial.  At the second hearing, Keene reasserted his pleas of
true.  The court again granted the State’s motion and sentenced Keene to seven years in prison.
      Keene's appointed attorney filed an Anders brief and a motion to withdraw on April 8, 1997. 
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  On April 16, we
granted the attorney's motion to withdraw, finding that the appeal was without merit.  See Johnson
v. State, 885 S.W.2d 641 (Tex. App.—Waco 1994, pet. ref’d).  Keene has not filed a pro-se brief
or a request for an extension of time to file his brief.  Id. at 647 & n.3.  Thus, because we have
no viable points of error to consider, the judgment is affirmed.  Tex. R. App. P. 81(b)(2), 90(a).
                                                                                  PER CURIAM


Before Chief Justice Davis,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion issued and filed July 23, 1997
Do not publish